Citation Nr: 0728919	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of prostate cancer, to include restoration of a 100 percent 
rating.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  

In April 2007, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  Service connection for residuals of prostate cancer was 
granted at a disability rating of 100 percent effective from 
June 24, 2002, by a July 2002 rating decision; this decision 
and the notice that accompanied it notified the veteran that 
he would be afforded a future examination to determine the 
severity of his service-connected prostate cancer residuals.  

2.  Following the veteran's failure to attend a VA 
examination to determine the severity of his service-
connected prostate cancer residuals, a January 2004 rating 
decision proposed to reduce the rating for these residuals 
from 100 percent to 0 percent; the veteran was notified of 
this proposal in that month. 

3.  After the veteran attended a March 2004 VA genitourinary 
examination that did not describe any local recurrence of 
prostate cancer or metastasis and showed the veteran 
reporting wearing tissues that he had to change about three 
or four times a day due to dribbling, urinary dribbling and 
hesitancy, voiding intervals of at least an hour at times, 
and three to four instance of nighttime voiding, an April 
2004 rating decision reduced the rating for the veterans 
prostate cancer residuals to 20 percent effective from July 
1, 2004.  

4.  The veteran testified that he experiences dribbling and 
minor accidents and a physician has indicated that due to 
urinary leakage, the veteran has to wear an absorbent pad 
that he must change at lease four times a day.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
residuals of prostate cancer are not met.  
38 C.F.R. §§ 3.105(e), 4.115b, DC 7528 (2006).  

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 60 percent rating, but not more, for 
residuals of prostate cancer are met.  38 U.S.C.A. §§ 1155, 
5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.115b, DC 7528 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case the veteran was, essentially, provided 
with the notice required by the VCAA with respect to the 
matter of restoration of a 100 percent rating for residuals 
of prostate cancer by a letter dated in January 2004.  With 
regard to the intertwined matter of entitlement to a rating 
in excess of 20 percent for residuals of prostate cancer, 
from review of the veteran's arguments in this case 
concerning problems he has with voiding, to include in 
testimony to the undersigned, it is clear that he is informed 
as to the information necessary for an increased rating for 
these residuals, as will be explained below.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.  

Moreover, all available evidence pertaining to the matters 
adjudicated herein have been obtained, and the veteran has 
been afforded an appropriate VA examination.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the matters resolved below.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
matters adjudicated below.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award of a 60 
percent rating for residuals of prostate cancer granted in 
the decision that follows.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  Furthermore, the regulations provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  The veteran is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by VA within 
30 days from the date of the notice.  If additional evidence 
is not received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires.  38 C.F.R. §§ 3.105(e), (h).

Active malignant neoplasms of the genitourinary system, such 
as prostate cancer, are rated as 100 percent disabling.  
38 C.F.R. § 4.115b, DC 7528.  Thereafter following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) of this chapter.  If there has been no 
local reoccurrence or metastasis, the disability is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Id.  The highest assignable rating 
for voiding dysfunction under 38 C.F.R. § 4.115b, 60 percent, 
is for incontinence that requires the use of an appliance or 
the wearing of absorbent materials that must be changed more 
than 4 times a day.

Adenocarcinoma of the prostate was demonstrated on 
pathological reports dated in October 2001, and service 
connection for residuals of prostate cancer, on a presumptive 
basis as due to Agent Orange, was granted at a disability 
rating of 100 percent effective from June 24, 2002, by a July 
2002 rating decision.  This decision and the notice that 
accompanied it notified the veteran that he would be afforded 
a future examination to determine the severity of his 
service-connected residuals, the effect of which informed the 
veteran that the 100 percent rating was not considered 
permanent as it was subject to a future review examination.  

Thereafter, following the veteran's failure to attend a VA 
examination to determine the severity of his service-
connected prostate cancer residuals, a January 2004 rating 
decision proposed to reduce the rating for these residuals 
from 100 percent to 0 percent.  The veteran was notified of 
this proposal in a letter dated in that month.  The veteran 
ultimately attended a March 2004 VA genitourinary 
examination.  In pertinent part the reports from this 
examination showed the veteran reporting urinary dribbling 
and hesitancy.  He also reported voiding intervals of at 
least an hour at times and three to four instance of 
nighttime voiding.  The veteran reported that he uses tissues 
that he has to change about three or four times a day due to 
dribbling.  Local recurrence of prostate cancer or metastasis 
was not described at this examination, or on other private 
clinical reports obtained in connection with the veteran's 
claim.  Based on the above information, an April 2004 rating 
decision reduced the rating for the veteran' prostate cancer 
residuals to 20 percent effective from July 1, 2004.  

From the above, it is clear that the reduction in the 100 
percent rating for residuals of prostate cancer to 20 percent 
was proper.  As required by DC 7528 and 38 C.F.R. § 3.105(e), 
the reduction followed a VA examination and notice by 
proposed rating reduction.  The reduction was also well-
supported by the clinical evidence described above, in 
particular a VA examination that did not reflect evidence of 
a reoccurrence or metastasis of the cancer.  In this regard, 
a November 2004 private clinical noted that following 
radiation therapy to cure the veteran's prostate cancer, the 
veteran's "PSA's have dropped down to basically undetectable 
levels, indicating that we have gotten excellent results," 
and there is otherwise no clinical evidence demonstrating a 
recurrence or metastasis of prostate cancer.

Turning now to whether a rating in excess of 20 percent for 
residuals of prostate cancer may be granted, at the March 
2004 VA examination, the veteran reported that he uses 
tissues that he has to change about three or four times a day 
due to dribbling.  Moreover, in testimony before the 
undersigned, the veteran reported that he experiences 
dribbling and minor accidents.  Finally, in May 2007, a 
private physician indicated that due to urinary leakage, the 
veteran has to wear an absorbent pad that he must change at 
lease four times a day.  Additional private clinical 
evidence, including reports dated in October and November 
2004, has attributed voiding difficulties to the veteran's 
prostate cancer.  

From review of the veteran's testimony and clinical evidence 
of record, in particular the May 2007 private physician's 
report, it may be reasonably concluded that the veteran's 
service connected prostate cancer residuals require him to 
wear absorbent materials that must be replaced at least four 
times a day.  Thus, the Board will exercise its discretion to 
find that the evidence is in relative equipoise and conclude 
that a 60 percent rating may be assigned for residuals of 
prostate cancer on the basis of voiding dysfunction.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b; 
Gilbert, supra.  

As the highest assignable rating for voiding dysfunction 
under 38 C.F.R. § 4.115b is 60 percent, a rating in excess of 
60 percent for such symptomatology cannot be assigned.  With 
regard to increased compensation on the basis of renal 
failure, there is no clinical evidence that residuals of 
prostate cancer include such symptomatology as to warrant a 
60 percent rating under the criteria enumerated at 
38 C.F.R. § 4.115(b).  As such, entitlement to a rating in 
excess of 60 percent for residuals of prostate cancer may not 
be assigned.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that assigned by this 
decision are provided for certain manifestations of the 
veteran's service-connected prostate cancer residuals, but 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  The veteran has not required frequent 
hospitalizations due to this disorder, and his 
service-connected prostate cancer residuals have not shown 
functional limitation beyond that contemplated by the 60 
percent rating granted by this decision.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  


ORDER

Entitlement to restoration of a 100 percent rating for 
residuals of prostate cancer is denied.  

Entitlement to a 60 percent rating for residuals of prostate 
cancer is granted, subject to regulations governing the 
payment of monetary awards.  

Entitlement to a rating in excess of 60 percent for residuals 
of prostate cancer is denied.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


